DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The examiner is aware of all the function language/intended use language in the claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

                                                       Reference of prior art 

Abrams et al.  (US 20160332752, Deployable sheet material systems and methods).
Levin et al.  (US 6755377, Apparatus for observing and stabilizing electrodynamic tethers).
Ikuta et al.  (US 20170293359, IMPACT FEEDBACK OPERATION DEVICE).
Stickelmaier et al.  (US 20160122040, THRUST APPARATUSES, SYSTEMS, AND METHODS).
Rose et al.  (US 20170230074, LOW POWER, CENTRALIZED DATA COLLECTION).
Tilley.  (US 10618678, Self-balancing solar array).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-7, 9-13 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Levin and further in view of Ikuta and further in view of Stickelmaier.

Re claim 1    Referring to the figures and the Detailed Description, Abrams discloses:
 A system for deploying a deorbiting drag device on a satellite, the system comprising:
 a drag device (¶ 0032); 
However Abrams fails to teach as disclosed by Levin: a health sensor configured to monitor a health status of the satellite (col. 6, l 2-7); 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Levin teachings of a health sensor configured to monitor a health status of the satellite into the Abrams to provide diagnostic instrumentation necessary for the function of the satellite.
On the other hand Abrams, as modified above, fails to teach as disclosed by Ikuta: the health sensor comprising a switch (fig. 5, item 72 connected to 76, Abrams “the switch can be independent of health sensor 410”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Ikuta teachings of the health sensor comprising a switch into the Abrams, as modified above, to switch the electric power on/off when required.
a release actuator configured to retain the drag device in an undeployed position (Abrams ¶ 0034); and 
a photovoltaic panel coupled to a satellite-power inlet, the health sensor, and to the release actuator (Abrams ¶ 0035, a photovoltaic panel coupled to the entire satellite structure including a satellite-power inlet, the health sensor, and to the release actuator), 
On the other hand Abrams, as modified above, fails to teach as disclosed by Stickelmaier: the health sensor is configured to switch, using the switch, power generated by
the photovoltaic panel from the satellite-power inlet to the release actuator based on the health status of the satellite (fig. 2, item 240 and ¶ 0036-0037, the switch 240 is capable of switching (routing) the power generated by the photovoltaic panel from the satellite-power inlet to the release actuator similar to the routing of the electrical power in Stickelmaier, regardless of the intended use).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Stickelmaier teachings of the health sensor is configured to switch power generated by the photovoltaic panel from the satellite-power inlet to the release actuator based on the health status of the satellite into the Abrams, as modified above, to switch the electric power to when required according to the design of the satellite.
the release actuator is configured to release the deorbiting drag device upon receiving a current from the photovoltaic panel (Abrams ¶ 0034, electro-mechanical actuators capable of initiating movement when receiving a current from the photovoltaic panel-as a power source- via the switch since the electro-mechanical actuators utilizes electric energy in order to function). 

Re claim 3    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:  The system of claim 1, wherein the health sensor comprises a current-sensing circuit coupled between a central processing unit of the satellite and the photovoltaic panel (Levin col. 6, l 2-7, wherein the electric current sensor and/or the voltage sensor are considered a current-sensing circuit absent of any specific definition of the structure of the current-sensing circuit, when the current-sensing circuit coupled between a central processing unit of the satellite and the photovoltaic panel), wherein the release actuator is configured to release the deorbiting drag device when a current draw is not detected for a predetermined amount of time (Abrams the release actuator is capable of releasing the deorbiting drag device when a current draw is not detected for a predetermined amount of time). 

Re claim 4    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The system of claim 1, wherein the photovoltaic panel is a main power source of the satellite (Abrams ¶ 0003). 

Re claim 5    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The system of claim 1, further comprises a main internal power source and wherein the photovoltaic panel is a secondary power source of the satellite (Stickelmaier ¶ 0048). 

Re claim 6    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The system of claim 5, wherein the health sensor comprises a current-sensing circuit configured to sense intermittent power draws from the main internal power source of the satellite ( Levin col. 6, l 2-7, wherein the electric current sensor and/or the voltage sensor are considered a current-sensing circuit that is capable of sensing intermittent power draws from the main internal power source of the satellite), wherein the release actuator is configured to release the deorbiting drag device when intermittent power draws is not detected by the current-sensing circuit (Abrams the release actuator is capable of releasing the deorbiting drag device when intermittent power draws is not detected by the current-sensing circuit). 

Re claim 7    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The system of claim 5, wherein the health sensor comprises one or more voltage-sensing circuits configured to sense voltage across the main internal power source of the satellite and the photovoltaic panel ( Levin col. 6, l 2-7, wherein the electric current sensor and/or the voltage sensor are considered a voltage -sensing circuit is capable of sensing voltage across the main internal power source of the satellite and the photovoltaic panel), 
wherein the release actuator is configured to release the deorbiting drag device when a voltage is not detected from the main internal power source and the photovoltaic panel (Abrams the release actuator is capable of releasing the deorbiting drag device when a voltage is not detected across the main internal power source and the photovoltaic panel). 

Re claim 9    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The system of claim 1, wherein the deorbiting drag device comprises a device selected from a group of consisting of a sail, an electrodynamic tether, a drag chute, and a balloon (Abrams ¶ 0003). 

Re claim 10    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The system of claim 1, wherein the release actuator comprises a shape memory alloy wire configured to cause the deorbiting drag device to release upon receiving a current from the photovoltaic panel (Abrams ¶ 0034). 

Re claim 11    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The system of claim 1, wherein the release actuator comprises a burn wire configured to melt upon receiving a current from the photovoltaic panel (Abrams ¶ 0034). 

Re claim 12    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   A method for deploying a deorbiting drag device on a satellite, the system comprising: providing power, using a photovoltaic panel, to a central processing unit (CPU) of the satellite (Abrams ¶ 0073); determining, using a health sensor, a health status of the satellite by monitoring activities of the CPU; and releasing a deorbiting device based on the health status by diverting power from the photovoltaic panel to a release actuator. 
(Claim 12 is similar in scope to Claim 1; therefore, Claim 12 is rejected under the same rationale as Claim 1).

Re claim 13    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The method of claim 12, wherein the deorbiting device comprises a passive drag device selected from a group of consisting of a sail, an electrodynamic tether, and a balloon (Abrams ¶ 0003). 

Re claim 16    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The method of claim 12, wherein determining the health status comprises monitoring, using a current-sensing circuit, power usage of the CPU, and wherein power is diverted to the release actuator when no power usage is detected for a predetermined amount of time. 
(Claim 16 is similar in scope to Claim 6; therefore, Claim 16 is rejected under the same rationale as Claim 6) 

Re claim 17    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The method of claim 12, further comprises providing an internal power source to the CPU, wherein power from the photovoltaic panel is a secondary power source and the internal power source is a main power source. 
(Claim 17 is similar in scope to Claim 5; therefore, Claim 17 is rejected under the same rationale as Claim 5). 

Re claim 18    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The method of claim 16, wherein determining the health status comprises monitoring, using a current-sensing circuit, intermittent power usage of the internal power source, and wherein power is diverted to the release actuator when no power usage is detected for a predetermined amount of time. 
(Claim 18 is similar in scope to Claim 3; therefore, Claim 18 is rejected under the same rationale as Claim 3).

Re claim 19    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The method of claim 16, wherein determining the health status comprises monitoring, using a voltage-sensing circuit, voltages from the internal power source and the photovoltaic panel, and wherein power is diverted to the release actuator when no voltage is detected from both the internal power source and the photovoltaic panel. 
(Claim 19 is similar in scope to Claim 7; therefore, Claim 19 is rejected under the same rationale as Claim 7)

Re claim 20    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The method of claim 12, wherein the release actuator comprises a shape memory alloy wire configured to release the drag device upon receiving a current from the photovoltaic panel (Abrams ¶ 0044).

Claim(s) 2, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Levin and further in view of Stickelmaier and further in view of Rose.

Re claim 2    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses:   The system of claim 1, wherein the health sensor comprises a pulse sensor configured to receive intermittent signals from a central processing unit of the satellite (Levin col. 6, l 2-7, as defined in the instant application the pulse sensor can be an electrical signal sensor “¶ 0034”, thus, the pulse sensor configured to receive intermittent signals from a central processing unit of the satellite via the processor recited in Abrams (¶ 0072)), 
However Abrams, as modified above, fails to teach as disclosed by Rose: wherein the release actuator is configured to release the deorbiting drag device when no intermittent signal is received by the pulse sensor for a predetermined amount of time (¶ 0094, Abrams actuator is capable of releasing the deorbiting drag device when no intermittent signal is received by the pulse sensor for a predetermined amount of time). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Rose teachings of the release actuator is configured to release the deorbiting drag device when no intermittent signal is received by the pulse sensor for a predetermined amount of time into the Abrams, as modified above, to de-orbit the satellite.

Re claim 8    Referring to the figures and the Detailed Description, Abrams, as modified above,  fails to teach as disclosed by Rose:   The system of claim 7, further comprises a capacitor electrically coupled to the release actuator, wherein the capacitor is configured to discharge when there is a failure of both the main internal power source and the photovoltaic panel (¶ 0031). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Rose teachings of a capacitor electrically coupled to the release actuator, wherein the capacitor is configured to discharge when there is a failure of both the main internal power source and the photovoltaic panel into the Abrams, as modified above, to provide sufficient power to activate the release actuator to de-orbit the satellite when there is a failure of both the main internal power source and the photovoltaic panel.

Re claim 15    Referring to the figures and the Detailed Description, Abrams, as modified above,  discloses: The method of claim 12, wherein determining the health status comprises monitoring, using a pulse sensor, intermittent signals from the CPU, and wherein power is diverted to the release actuator when no intermittent signal is detected for a predetermined amount of time.
(Claim 15 is similar in scope to Claim 2; therefore, Claim 15 is rejected under the same rationale as Claim 2). 

Claim(s) 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Levin and further in view of Stickelmaier and further in view of Tilley.

Re claim 14    Referring to the figures and the Detailed Description, Abrams, as modified above, fails to teach as disclosed by Tilley: The method of claim 12, wherein the deorbiting device comprises an active device selected from a group of consisting an electrospray and plasma thruster (col. 7, l 19-22). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Tilley teachings of the deorbiting device comprises an active device selected from a group of consisting an electrospray and plasma thruster into the Abrams, as modified above, to include a dynamic means for deorbiting the satellite.

Response to Arguments
In response to the Applicant's arguments the hindsight in combining the reference it is considered within the level of ordinary skill in the art at the time the claimed invention was made and is directed towards improving the satellite functional aspects as recited in the motivation statement in the office action, please note: “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
Applicants may also argue that the combination of two or more references is “ hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed . Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. 
Abrams discloses deployed configuration of the drag structure "to deploy one or more portions of sheet material 142 (e.g., solar arrays, solar sails, drag structures, etc.) are shown in FIGS. 1A-1C." (¶ 0032), therefore the combined reference is obviously required to enhance the performance using the components of the other references, therefore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Abrams discloses the system 100 may include one or more electro-mechanical actuators (e.g., shape-memory alloy, paraffin, pyro-technic, burn wire, etc.) configured to initiate movement of the deployable sheet material systems 100-that comprises drag structures- from the stowed configuration to the deployed configuration. 
Stickelmaier discloses the switch 240 outputs the first power input 220 as the second thrust output 260 via a third electrical circuit 280A defined by the switch, and separately outputs the second power input 230 as the first thrust output 250 via a separate fourth electrical circuit 280B defined by the switch, thus the switch 240 is capable of switching (routing) the power generated by the photovoltaic panel from the satellite-power inlet to the release actuator similar to the routing of the electrical power in Stickelmaier
Applicant’s amendment necessitated new grounds of rejection, thus, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
 Please note: A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitation of the claims. In re Schreiber, 128 F.3d 1473, 1477- 78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642